Citation Nr: 0627717	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  95-28 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder claimed as a residual of exposure to ionizing 
radiation during service.

2.  Entitlement to service connection for hypothyroidism 
claimed as a residual of exposure to ionizing radiation 
during service.

3.  Entitlement to a rating in excess of 10 percent for left 
knee disability prior to January 11, 2001, and to a current 
rating in excess of 30 percent.

4.  Entitlement to a disability rating in excess of 20 
percent for a left ankle condition.

5.  Entitlement to a disability rating in excess of 10 
percent for a left ankle condition, prior to April 7, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1956.

This matter is before the Board of Veterans' Appeals (Board) 
based on appeals from September 1993 and June 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.  The September 1993 
rating decision denied an increased rating for a left ankle 
disorder, and granted service connection for a left knee 
disorder and assigned a 10 percent rating as of March 8, 
1993, the date of receipt of the veteran's claim.  The 
veteran disagreed with this evaluation.  Subsequently the 
rating for the left ankle disorder was increased to 20 
percent effective from April 7, 1999.

The Board notes that the appeal for a higher evaluation for 
the left knee arises from the initial rating decision, which 
established service connection and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at a hearing in December 1995 before a 
Veterans Law Judge who is no longer employed by the Board.  
In May 2003, the Board requested that he clarify whether or 
not he wanted to attend another hearing.  The appellant did 
not responded to this letter.  Subsequent communication from 
the veteran does not indicated that he desires another 
hearing.  Accordingly, the Board will proceed with the 
adjudication of this case.

The case was previously remanded by the Board on several 
occasions, most recently in April 2004.  The Board now 
proceeds with its review of the appeal.

The issues involving service connection for a lymph disorder, 
and an increased rating for the veteran's service-connected 
left ankle disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record reveals a 
diagnoses of hypothyroidism.

2.  There is no competent medical evidence of record which 
shows that the veteran has at present, or had ever had, a 
diagnosis of thyroid cancer or non-malignant thyroid nodular 
disease.  

3.  Hypothyroidism is not related to the veteran's military 
service or to any incident therein, to include exposure to 
ionizing radiation during service.  

4.  Prior to January 11, 2001, the veteran's left knee 
disability was manifested by x-ray evidence of arthritis with 
extension limited to 10 degrees and flexion to 90 degrees, 
with complaints of pain but no instability or subluxation.

5.  The veteran had total left knee replacement surgery on 
January 11, 2001, and his left knee disability is currently 
manifested by extension to 0 degrees and flexion to 80 
degrees, with complaints of pain but no instability or 
subluxation.

6.  For the period of time prior to April 7, 1999,  the 
veteran's service-connected left ankle disability was 
manifested by no more than moderate limitation of motion


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Prior to January 11, 2001, the criteria for a disability 
rating in excess of 10 percent for the service-connected left 
knee disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5055, 5257, 5260, 5261 (2005).  

3.  The criteria for a disability rating in excess of 30 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5003, 5055, 5257, 5260, 5261 (2005).  

4.  Prior to April 7, 1999, the criteria for a disability 
rating in excess of 10 percent for the service-connected left 
ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5262, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
March 2001 and April 2004 satisfied the duty to notify 
provisions with respect to the claim.  The veteran's service 
medical records, private medical records and VA medical 
records have been obtained, and he has been accorded a recent 
VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.   This appeal initially stems from RO rating 
decisions in 1993 and 1995, which is prior to the effective 
date of the current notice and duty to assist provisions.  
Accordingly, the initial adjudication of the claims on appeal 
was prior to the letter which satisfied the current duty to 
notify and assist provisions.  However, the claim has been 
subsequently readjudicated in multiple Supplemental 
Statements of the Case, most recently in one dated July 2005.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; 
private medical treatment records; VA medical treatment 
records; and VA Compensation and Pension examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for service connection for hypothyroidism and 
increased disability ratings for his service-connected left 
knee disability and left ankle disability.  

I.  Service Connection for Hypothyroidism

The veteran contends that he incurred hypothyroidism due to 
exposure to ionizing radiation in service.  He claims that he 
was exposed to ionizing radiation during service when he was 
present during atmospheric detonation of a nuclear device.

The veteran's discharge papers reveal that he served in the 
Navy from November 1952 to October 1956.  A May 2001 letter 
from the Defense Threat Reduction Agency confirms that, 
during his service aboard the USS SILVERSTEIN (DE 534), the 
veteran was present at Operation REDWING which was an 
atmospheric nuclear test conducted at the Pacific Proving 
Grounds in 1956.  

Review of the veteran's service medical records does not 
reveal any diagnosis of, or treatment for hypothyroidism, 
thyroid cancer, or non-malignant thyroid nodular disease 
during service.  In October 1956, a separation examination of 
the veteran found no endocrine system abnormalities.  

VA medical treatment records dated in 1994 reveal diagnoses 
of hypothyroidism.  In April 1999, a VA examination of the 
veteran was conducted.  The veteran reported being exposed to 
ionizing radiation during service and that he had been 
diagnosed with adult hypothyroidism for approximately 17 
years with the disorder being under control with prescription 
medication for the last 12 years.  The examining physician's 
diagnosis was "adult hypothyroidism, probably due to 
ionizing radiation exposure, well controlled with Synthroid 
therapy."  In November 1999, the examining physician drafted 
a clarification to his examination report which stated that 
"hypothyroidism has been recognized as a condition which may 
be due to radiation exposure."  

In October 2001, another VA examination of the veteran was 
conducted.  The examining physician's stated, "I am of the 
opinion that this patient's hypothyroidism is unlikely to be 
due to exposure to the detonation of the hydrogen bombs in 
1956."

In July 2004, still another VA examination of the veteran was 
conducted by a third physician.  The medical opinion 
expressed was that "this patient's hypothyroidism is 
unlikely related to the exposure in 1956 to detonation of 
hydrogen bombs."  

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if he can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement, that is on 
a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  Cancer of the thyroid is one of the specified cancers.  
38 C.F.R. §§ 3.309(d)(2).  A "radiation-exposed veteran" is 
some one who participated in a "radiation-risk activity" 
which includes on site participation in Operation REDWING.  
38 C.F.R. §§ 3.309(d)(3)(v)(M).  The veteran is a 
"radiation-exposed veteran."  The evidence supplied by the 
Defense Department confirms his participation in Operation 
REDWING during active service in 1956.  However, while the 
veteran is a radiation-exposed veteran within the meaning of 
the controlling regulation, he does not have one of the 
specified diseases which would warrant service connection on 
a presumptive basis.  He does not have cancer of the thyroid, 
or any other form of cancer.  Rather, the veteran has 
diagnoses of hypothyroidism which is not a disease specified 
at 38 C.F.R. § 3.309 (d).  In the present case the evidence 
of record does not reveal that the veteran has any of the 
diseases specified at 38 C.F.R. § 3.309 (d)(2).  As such, the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; thyroid cancer is specifically enumerated as 
being a radiogenic disease.  Non-malignant thyroid nodular 
disease is one of the few diseases which is not a cancer 
which is also specified as a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  When there is evidence that a veteran has a 
radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).  
However, as noted above, the veteran is diagnosed with 
hypothyroidism which is not one of the enumerated radiogenic 
diseases.  There is no evidence of record which shows that 
the veteran has a radiogenic disease as contemplated by the 
regulations.  

The regulations do state that that, if the claim is based on 
a disease other than the listed radiogenic diseases, VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  In the present 
case there is a single medical opinion that the veteran's 
hypothyroidism may be due to radiation exposure, while there 
are two medical opinions stating that it is unlikely to be 
due to radiation exposure.  Moreover, there is no cited 
supporting medical or scientific evidence of record that in 
anyway indicates that hypothyroidism is a radiogenic disease.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hypothyroidism under 38 
C.F.R. § 3.311.  This disability is simply not a radiogenic 
disease so service connection is not warranted under the 
provisions of 38 C.F.R. § 3.311.  As such, service connection 
must be denied under 38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record reveals that the veteran was first 
diagnosed with hypothyroidism many years after service.  
There is no medical evidence of the disorder during service.  
Moreover, while there is one medical opinion stating that 
hypothyroidism may be due to inservice radiation exposure.  
There are two medical opinions which state that the 
hypothyroidism is unlikely to be due to exposure to ionizing 
radiation.  

Due consideration has been given to the veteran's written 
statements.  While the veteran's statements are competent to 
establish the occurrence of an injury, they are not competent 
evidence, however, to establish the etiology of his current 
hypothyroidism.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that the claimed hypothyroidism is the result 
of his military service or to any exposure to ionizing 
radiation over six decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file which shows that the veteran has thyroid cancer.  The 
preponderance of the evidence reveals that his hypothyroidism 
is not related to military service or to any incident of 
service, to include exposure to ionizing radiation despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of hypothyroidism is dated years after his 
period of service had ended.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  As there is no evidence which 
provides the required nexus between military service and 
hypothyroidism service connection for this disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's appeal for an increased disability rating for 
his service-connected left knee disability is from the 
initial rating that granted service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation of a proposed rating 
reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

A.  Increased Disability Rating for Arthritis of the Left 
Knee

A September 1993 RO rating decision granted service 
connection for arthritis of the left knee secondary to the 
veteran's service-connected left ankle disability.  A 10 
percent disability rating was assigned under Diagnostic Code 
5257 effective March 1993.  The most recent rating decision 
of record dated July 2005 indicates that the veteran's 
service-connected left knee disability was rated 10 percent 
disabling effective from March 1993 to January 11, 2001.  A 
100 percent disability rating was assigned from January 11, 
2001, to February 1, 2002.  Finally, a 30 percent disability 
rating is assigned effective from February 1, 2002.  The 
rating decision indicates that these disability ratings have 
been assigned under Diagnostic Codes 5257 and 5261.

In April 1993, a VA examination of the veteran was conducted.  
The veteran reported complaints of left knee pain, swelling, 
heat, locking, buckling, and crepitus.  No instability of the 
knee was reported.  Physical examination revealed moderate 
effusion of the left knee, but no instability or subluxation.  
Range of motion testing of the left knee revealed that 
flexion was limited to 90 degrees but extension was reported 
as normal.  Although x-ray examination of the left knee was 
normal, the examining physician's diagnosis was degenerative 
arthritis of the left knee secondary to the veteran's 
service-connected left ankle disability.  A January 1994 VA 
radiology report does show an impression of moderate 
osteoarthritis of the left knee.  

In July 1999, another VA examination of the veteran was 
conducted.  Examination of the left knee revealed complaints 
of limited motion, crepitus, and pain.  No instability of the 
knee was noted.  Range of motion of the left knee was 
extension to 10 degrees and flexion to 90 degrees.  

Medical records from a private hospital reflect that the 
veteran was admitted with a history of bilateral knee pain 
for over ten years.  Examination revealed a moderate varus 
deformity bilaterally.  He demonstrated full extension 
bilaterally, but was able to flex each knee only to 95 
degrees.  He had osteoarthritic enlargement of each knee.  
The impression was severe osteoarthritis, bilateral knees.  
On January 11, 2001, the veteran underwent bilateral total 
knee arthroplasty. 

In May 2004, a VA examination of the veteran was conducted.  
The examining physician noted the veteran's history of knee 
replacement surgery.  Range of motion of the left knee was 
flexion to 100 degrees and extension to 0 degrees.  He 
reported being able to walk up to three miles with pain.

In August 2004, the most recent VA examination of the veteran 
was conducted. Examination of the left knee revealed that the 
ligaments were stable with no subluxation.  Range of motion 
testing revealed extension to 0 degrees and flexion to 80 
degrees.  

The veteran's service-connected disability of the left knee 
was manifested by arthritis for which he had total knee 
replacement surgery in January 2001.  His left knee should be 
rated for degenerative traumatic arthritis under Diagnostic 
Codes 5003, which provides that degenerative arthritis 
established by X-ray findings is to be rated based upon 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5259 contemplates removal of the semilunar 
cartilage of the knee which is symptomatic.  The 10 percent 
rating is the only disability rating assignable under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2005).

The veteran's left knee arthritis was initially rated at a 10 
percent disability rating for instability under Diagnostic 
Code 5257 which contemplates other impairment of the knee, 
including recurrent subluxation or lateral instability.  A 10 
percent evaluation will be assigned where the disability is 
slight; a 20 percent rating will be assigned for moderate 
disability; and a 30 percent rating is warranted for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  
In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limited or painful motion of the knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  
However, the Board notes that the objective medical evidence 
of record reveals that the veteran has never had any 
instability or subluxation of the left knee.  Accordingly, 
any rating of the veteran's service-connected arthritis of 
the left knee under Diagnostic Code 5257 is unwarranted.

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Knee replacement with prosthesis is rated under Diagnostic 
Code 5055.  A 100 percent rating is assigned for one year 
following the surgery.  A 60 percent rating contemplates 
chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262 with a 
minimum assignable disability rating of 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2005).

As noted above the veteran's service-connected arthritis of 
the left knee is rated at a 10 percent disability rating 
effective March 1993 to January 11, 2001.  A 100 percent 
disability rating was assigned from January 11, 2001, to 
February 1 2002.  Finally, a 30 percent disability rating is 
assigned effective from February 1, 2002. 

The preponderance of the evidence supports no more than a 10 
percent disability rating for the veteran's left knee 
arthritis from March 1993 to January 11, 2001.  The evidence 
of record reveals that he had arthritis of the left knee with 
flexion limited to 90 degrees and extension limited to 10 
degrees.  Accordingly, he is properly assigned a 10 percent 
disability rating under Diagnostic Codes 5003 and 5261.  
Specifically, Diagnostic Code 5003 indicates to rate the 
veteran's left knee arthritis for limitation of motion, while 
Diagnostic Code 5261 provides for a 10 percent disability 
rating for limitation of extension of the knee to 10 degrees.  
During this period of time the veteran's limitation of 
flexion to 90 degrees did not warrant a separate compensable 
disability rating for limitation of flexion.  Moreover, there 
is no evidence of instability of the left knee to warrant the 
assignment of a separate disability rating under Diagnostic 
Code 5257.  Accordingly, the preponderance of the evidence 
supports the assignment of only a 10 percent disability 
rating assigned for arthritis of the left knee for the period 
of time prior to January 11, 2001.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

The preponderance of the evidence supports the assignment of 
a 100 percent disability rating for the veteran's left knee 
disability effective from January 11, 2001, to February 1, 
2002.  The evidence reveals that the veteran had total left 
knee replacement surgery on January 11, 2001.  Accordingly, 
he is properly assigned a 100 percent disability rating for 
the next year.  38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 
5055 (2005).

The preponderance of the evidence supports no more than a 30 
percent disability rating for the veteran's left knee 
disability, post knee replacement, effective from February 1, 
2002.  The evidence of the August 2004 VA examination reveals 
that the veteran had range of motion of the left knee of 
extension to 0 degrees and flexion to 80 degrees without any 
instability.  Neither of these ranges of motion warrant the 
assignment of compensable disability ratings, so the veteran 
is properly assigned the minimum disability rating of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055, 
5060, 5061 (2005).  Accordingly, a disability rating in 
excess of the presently assigned 10 percent for total left 
knee replacement resulting from arthritis is denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned for his service-connected 
left knee disorder for the periods of time in question.  The 
Board has considered the veteran's claim for increased 
ratings for his musculoskeletal disabilities under all 
appropriate diagnostic codes.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  This has been accomplished in the 
present case.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of increased 
ratings for the veteran's service-connected left knee 
disability for the periods of time in question, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Increased Disability Rating for Arthritis of the Left 
Ankle
 prior to April 7, 1999.

The veteran incurred a fracture of his left ankle during 
service.  Accordingly, service connection for arthritis of 
the left ankle as a residual of this fracture was granted.  
For the period of time prior to April 7, 1999, a 10 percent 
disability rating was assigned for this disability.  

Several different Diagnostic Codes can be used to rate ankle 
disabilities.  Impairment of the tibia and fibula manifested 
by nonunion with loose motion requiring a brace warrants a 40 
percent rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; malunion with moderate knee or 
ankle disability warrants a 20 percent rating; and malunion 
with slight or ankle disability warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).

Moderate limitation of motion of the ankle warrants a 10 
percent disability rating.  Marked limitation of motion of 
the ankle warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005). 

In April 1993, a VA examination of the veteran was conducted.  
The veteran reported using a cane and soft ankle support of 
the left ankle with ace bandages in order to ambulate.  He 
had complaints of left ankle pain and swelling was noted.  
The veteran could walk with a cane, although he was noted to 
limp on the left.  Range of motion testing revealed plantar 
flexion to 30 degrees and dorsiflexion limited to 90 degrees.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected left ankle arthritis for the 
period of time prior to April 7, 1999.  The competent medical 
evidence of record reveals that the veteran had moderate 
limitation of motion of the left ankle.  Accordingly an 
increased rating for this period of time must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating assigned for his service-
connected left ankle disorder for the period of time in 
question.  The Board has considered the veteran's claim for 
increased ratings for his musculoskeletal disabilities under 
all appropriate diagnostic codes.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  This has been accomplished in the 
present case.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the veteran's left ankle disability for the 
period of time prior to April 7, 1999, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypothyroidism is denied.

A rating in excess of 10 percent prior to January 11, 2001, 
and a current rating in excess of 30 percent for left knee 
disability is denied.

A disability rating in excess of 10 percent for arthritis of 
the left ankle for the period of time prior to April 7, 1999, 
is denied.


REMAND

With respect to the veteran's claim for a current rating in 
excess of 20 percent for his service-connected left ankle 
arthritis, the Board notes that the veteran had left ankle 
fusion surgery in 2004.  The subsequent VA examination was 
conducted so soon after this surgery that a full evaluation 
of the veteran's current level of disability could not be 
made.   Therefore the veteran should be scheduled for another 
VA examination.  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

With respect to the claim for service connection for a lymph 
disorder, additional development is required.  A VA 
examination of the veteran should be scheduled, and then, 
based on the results of that examination, additional 
development pursuant to 38 C.F.R. § 3.311 may need to be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate his service-connected 
left ankle disability.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
Specifically, range of motion testing of 
the left ankle should be conducted with 
results reported in degrees.  If range of 
motion testing cannot be conducted because 
the veteran's left ankle is ankylosed as a 
result of his left ankle fusion surgery, 
then the examiner should indicate whether 
the ankle is ankylosed is plantar flexion 
or in dorsiflexion, the degree at which it 
is ankylosed, and whether there is 
abduction, adduction, inversion or 
eversion deformity.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.

2.  The veteran should be scheduled for 
the appropriate examination for lymph 
system disorders.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate the 
diagnosis of any current lymph system 
disorder that the veteran may have.  The 
examiner is also requested to indicate if 
any lymph system disorder noted is a 
"radiogenic disease" or is at least as 
likely as not the result of exposure to 
ionizing radiation during service.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  If, and only if, the VA examination 
report indicates that the veteran's 
lymph system disorder is a radiogenic 
disease, then the all appropriate 
radiation claim development pursuant to 
38 C.F.R. § 3.311 must be conducted, 
including requesting a new radiation 
dose estimate from the Defense 
Department.  

4.  Following the above, and after 
ensuring full and proper development of 
the radiation claim if indicated, the RO 
should readjudicate the veteran's claims.  
If any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


